                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
MTK                                                271 Cadman Plaza East
F. #2016R00614                                     Brooklyn, New York 11201



                                                   January 7, 2020

By Hand and ECF

The Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Christopher Curanovic
                       Criminal Docket No. 17-404 (S-1)(KAM)

Dear Judge Matsumoto:

              The government respectfully submits this supplemental sentencing letter in
advance of the defendant Christopher Curanovic’s sentencing in the above-captioned case,
which is scheduled for January 9, 2019 at 11:00 a.m. The government sets forth its revised
Guidelines calculation:

Revised Guidelines Calculation:

              The government’s revised Guidelines calculation is as follows:

       Count Three (Money Laundering Conspiracy)

              Base Offense Level (§ 2S1.1(a)(2))                                             8

              Plus:     Value of the Funds (§ 2B1.1(b)(1)(E))                            +8

              Plus:     Conviction under 18 U.S.C. § 1956 (§ 2S1.1(b)(2)(B))             +2

              Plus:     Defendant Knew Laundered Funds Were
                        Proceeds of Sale of Controlled Substance (§ 2S1.1(b)(1))         +6

              Total:                                                                     24
               The Probation Department calculated that the defendant’s criminal history
score is 5, and that his criminal history category therefore is III. PSR ¶ 75. After three
levels are subtracted from the total offense level of 24 to reflect the defendant’s acceptance
of responsibility, the resulting offense level is 21. This results in an applicable Guidelines
range of 46 to 57 months’ imprisonment.

               However, for the reasons set forth in its previous submission, the government
respectfully requests that the Court impose a sentence between 57 and 71 months’
imprisonment, which is sufficient, but not greater than necessary, to achieve the goals of
sentencing. See U.S.S.G. § 3553(a)(2).


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:      /s/
                                                    Michael T. Keilty
                                                    Assistant U.S. Attorney
                                                    (718) 254-7528

cc:    Elizabeth Macedonio, Esq. (by ECF)
       Clerk of Court (KAM) (by ECF)




                                               2
